Citation Nr: 0930794	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound of the left (minor) 
little finger, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military duty from May 2001 to May 
2005.  The record indicates that the appellant served in the 
Persian Gulf and for his overseas combat service, he was 
awarded the Navy and Marine Corps Achievement Medal with 
Combat V along with the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  In that rating decision, the RO 
granted service connection for the residuals of a shell 
fragment wound of the left little finger, and denied service 
connection for tinnitus.  A 10 percent disability rating was 
awarded for the injury to the little finger.  The appellant 
was notified of this action and he appealed to the Board for 
review.

The Board then issued a Decision/Remand in February 2009.  In 
that action, the Board granted service connection for 
tinnitus.  The other issue was remanded to the Appeals 
Management Center (AMC) for the purpose of providing the 
appellant with the correct rating criteria used to evaluate 
his finger disability.  The AMC provided the appellant with 
this information and the claim has since been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant's service-connected shell fragment wound of 
the left little finger is currently manifested by occasional 
tenderness and numbness.  However, there is no objective 
evidence of arthritis, ankylosis of the finger, and the 
residual scars on the finger do not exceed 6 square inches in 
area and the injury to the muscles is no more than mild in 
degree.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the residuals of a shell fragment wound of the 
left (minor) little finger are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102, 3.159, 3.321(b), 4.1- 14, 38 C.F.R. § 4.97, Diagnostic 
Code 5309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in July 2005.  This letter was provided to the appellant 
prior to the determination of the merits of his claim.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim for service connection and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Since the RO's original letter preceded its initial award of 
service connection, it did not provide notice of the evidence 
needed to substantiate the claim for an increased (initial) 
rating.  However, VA is not required to provide separate 
notice under 38 U.S.C.A. § 5103(a) with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (cited at 69 Fed. Reg. 25,180 (2004)); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, VA subsequently provided notice as to the 
higher rating issue in the Statement of the Case (SOC) and 
the subsequent (and corrected) Supplemental Statement of the 
Case (SSOC) that were issued.

Also, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333- 
34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  These 
documents informed the appellant of what evidence was 
required to substantiate the claim for service connection and 
an increased evaluation, and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant and his representative 
over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's and his 
representative's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
underwent a VA examination of his finger in August 2005 and 
the results of that examination have been included in the 
claims folder for review.  A review of that examination 
report notes that the claims folder was reviewed prior to the 
examination, a thorough examination of the appellant was 
accomplished, and the opinion provided was supported by 
sufficient rationale.  Therefore, the Board finds that the 
August 2005 examination is adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's development 
instructions in the Board's Decision/Remand of February 2009.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess notice via a letter that was sent to him by the RO in 
March 2006.  Because this notice has been provided, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as the one now before 
the Board, involving an initial disability rating, the notice 
requirements of Dingess (not Vasquez) apply, and, as 
discussed more fully above, were complied with in this case.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased rating claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

The issue now on appeal is whether the evidence supports the 
awarding of an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound of the left little 
finger.  Disability evaluations are determined by the 
application of a schedule of ratings that is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R., Part 4 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2008) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2008) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the appellant working 
or seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does stem from the appellant's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Court has also recently held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

While serving in Iraq, the appellant was injured via an 
improvised explosive devise (IED).  This incident occurred in 
July 2004.  The blast caused a wound to the left little 
finger.  The wound was treated downrange and the little 
finger was splinted.  The wound was determined to be small in 
nature and was a through and through wound that produced a 
fracture of the mid-shaft of the finger.  A few small 
metallic fragments were noted to be in the finger but the 
fracture was classified as being "near anatomic alignment".  
The appellant received treatment while in the service which 
included physical therapy.  The appellant was eventually 
returned to full duty.

The appellant was discharged in May 2005 and shortly 
thereafter he submitted a claim for benefits.  In conjunction 
with his claim, he underwent a VA General Medical Examination 
in August 2005.  Prior to the exam, the examiner reviewed the 
claims folder and the appellant's service medical records.  
Upon examining the appellant's nondominant hand (the left 
hand), the doctor found the following:

	. . . There is a 1 cm. linear, 
nontender, non-keloid scar that is 
located in the dorsal aspect (entrance 
wound per the veteran), mid portion of 
the middle phalanx left finger.  There is 
also a one half centimeter, rounded, 
nontender, non-keloid granular scarring 
that is located on the palmar surface 
(exit wound per the veteran) of the mid 
portion of the left fifth middle phalanx.  
Associated with this palmar surface 
scarring is a 2-3 mm rounded and firm and 
immobile and palpably nontender foreign 
body versus boney prominence. . . . 

There is no edema of the left fifth 
finger.  The veteran is able to perform 
the finger thumb loop opposing the left 
thumb with ipsilateral second through 
fifth distal phalanx.  The veteran is 
able to form a fist with the left hand.  
The grip strengths are as follows:  Right 
is full, left is somewhat subdued.  The 
veteran is able to touch the left median 
palmar crease with the fourth through 
second distal phalanx. . . . The left was 
exercised x 10 repetitions of fist 
forming.  There is no evidence of pain 
with this exercise.  There is no evidence 
of incoordination with this exercise.  
There is no evidence of excessive 
fatigability with this exercise.  There 
is no further loss of function with this 
exercise.  There are no suspected or 
observed additional losses of function 
due to flare up of the left pinky finger 
(fifth finger) condition. . . .

The doctor further reported that the appellant was able to 
pick up objects using his hand including the left little 
finger.  X-ray films of the hand showed a healed fracture of 
the middle phalanx with two small metallic bodies within the 
soft tissue.  Arthritis was not diagnosed.  

The results of the examination were forwarded to the RO 
which, in turn, granted service connection for the residuals 
of a fragment wound of the left little finger.  

A review of the claims folder indicates that the appellant's 
service-connected disability has been assigned a 10 percent 
rating in accordance with 38 C.F.R. Part 4, Diagnostic Code 
5309 (2008).  Muscle Group IX involves the intrinsic muscles 
of the hand, including the thenar eminence, the short flexor, 
opponens, abductor, and adductor of the thumb, hypothenar 
eminence, the short flexor, opponens, and abductor of the 
little finger, 4 lumbricales, and 4 dorsal and 3 palmar 
interossei.  Muscle Group IX functions to supplement the 
strong grasping movements of the forearm muscles with 
delicate manipulative movements.  38 C.F.R. § 4.73, 
Diagnostic Code 5309 (2008).  Because the hand is so compact 
a structure, isolated muscle injuries are rare, and these 
injuries are rated based on limitation of motion. 38 C.F.R. § 
4.73, Diagnostic Code 5309, Note (2008).  Rate on limitation 
of motion with the minimum award of 10 percent.  

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2008).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2008).  An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2008).

A moderately severe muscle disability is evidenced by a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be hospitalization 
for a prolonged period for treatment of wound and a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  38 C.F.R. § 4.56(d)(4)(i), (ii) 
(2008).  A severe muscle injury is a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring, where there was 
hospitalization for a prolonged period for treatment of the 
wound.  There should be a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  38 C.F.R. § 4.56(d)(4)(i), (ii) (2008).

Moderately severe disability of muscles requires entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the sound side, and tests of 
strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3)(iii) (2008).  Severe disability of the muscles 
requires ragged, depressed and adherent scars, loss of deep 
fascia or muscle substance or soft flabby muscles in the 
wound area, and severe impairment on tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4)(iii) (2008).  

If present, the following are also signs of severe muscle 
disability:  

(a) x-ray evidence of minute multiple 
scattered foreign bodies; 
(b) adhesion of the scar; 
(c) diminished muscle excitability on 
electrodiagnostic tests; 
(d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing 
group of muscles; 
(f) atrophy of muscle groups not in the 
track of the missile; or 
(g) induration or atrophy of an entire 
muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56(d)(4)(iii) (2008).

38 C.F.R. § 4.71a, Diagnostic Code 5230 (2008) provides that 
a noncompensable evaluation (and no higher) is warranted for 
any limitation of motion for either the ring or little 
fingers of either the major and minor hands.  Furthermore, 38 
C.F.R. § 4.68 (2008), the amputation rule, provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156 (2008) provides amputation without 
metacarpal resection, at the proximal interphalangeal (PIP) 
joint or proximal thereto warrants no higher than a 10 
percent evaluation.  The next higher 20 percent evaluation 
requires amputation to include resection of the metacarpal 
with more than one-half of the bone lost.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.

The appellant contends that his residuals of a shell fragment 
wound should be assigned a disability rating in excess of 10 
percent.  He indicates that he has chronic pain and numbness 
with the finger, and that his grip strength has decreased.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this instance, in order to obtain a higher rating, the 
evidence would need to show that a portion of the left small 
finger had been amputated.  Because the finger has not been 
amputated, a 20 percent disability rating pursuant to the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5156 
(2008).  Since a 10 percent rating has already been assigned 
and because the highest rating for limitation of motion of 
the small finger is zero percent, the criteria at 38 C.F.R. 
Part 4, Diagnostic Code 5230 (2008) is not for application.  
Additionally, there is no evidence of ankylosis of the finger 
and because there is no evidence of ankylosis, the codes for 
ankylosis are not for application.  

Moreover, there is no indication from the medical evidence 
that the service-connected small finger causes additional 
functional loss of the left hand due to pain or flare-ups of 
pain, supported by objective findings, nor is there any 
indication that the disability causes excess fatigability, 
weakness, or incoordination that result in such additional 
functional limitation.  To the extent that the appellant's 
service-connected left hand disability causes any other 
functional loss due to weakness or incoordination which has 
an impact on the appellant's use of his hand and daily 
functioning, such functional loss is already contemplated in 
the 10 percent rating currently assigned.  The post-service 
medical records do not show any findings indicative of 
arthritis in the left hand.  

In view of the foregoing, regardless of which criteria are 
used to evaluate the appellant's service-connected residuals 
of a shell fragment wound of the left little finger, a rating 
in excess of 10 percent is not warranted.

The Board has also considered whether separate compensable 
ratings are warranted for a scar or arthritis.  The 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14 (2008); see Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, supra.  In the August 2005 
VA exam, the examiner noted that the appellant did have a 1 
centimeter scar along with a 1/2 centimeter scar on his finger.  
Both scars were well-healed and there was no local 
tenderness.  There was no evidence of record which showed 
that the appellant had scars that were painful, poorly 
nourished, ulcerated, or caused any limitation of function or 
motion, or that they exceeded 6 square inches in area.  
Therefore, a separate compensable rating for symptomatic 
scars is not warranted.  It is further noted that, as 
reported previously, there has been no x-ray evidence of 
arthritis.  Hence, a separate compensable rating for 
arthritis is also not warranted.  

Accordingly, a rating in excess of 10 percent for a left 
small finger disability is not warranted.  As the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for a left hand disability, 
the benefit of the doubt doctrine is not applicable to these 
aspects of the claim.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); also see generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left small finger disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the appellant's service-connected finger disability with 
the established criteria found in the rating schedule for a 
finger disability shows that the rating criteria reasonably 
describes the appellant's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his left 
finger disability.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment solely due to the 
disability.  There is nothing in the record which suggests 
that the service-connected finger disability has markedly 
impacted his ability to perform a job.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2008) is not warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound of the left (minor) 
little finger, on appeal from an initial grant of service 
connection, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


